DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The proposed amendment filed 3/5/2021 is not entered because it changes the scope of claim 27. Previously the examiner interpreted the injection process to be a reaction injection process. The new limitation requires a melt of thermoplastic polymer (i.e. polymer that is already reacted and heated to melting point).
	For the purposes of appeal the rejections from the Final Action are maintained for the reasons previously illustrated.
Response to Arguments
	Applicant argues the ZHANG reference teaches melt injection molding but does not teach a reasonable expectation of success when melt injection molding with an insert that is thermoplastic foam. The current claims requires injection molding a thermoplastic melt at less than 100 bar and as described in the rejection and in the response below, ZHANG teaches injection molding a thermoplastic polymer at an overlapping pressure.
	Applicant argues the reaction injection molding of WANG would be carried out at lower pressures to prevent compression of a foam to an undesirable density. The examiner notes there are no limitations for resulting density in the claim. In addition, the claims state that the injection pressure of a thermoplastic polymer melt is less than 100 
	Applicant further argues that the range in ZHANG of “about 10 MPa to about 200 MPa” does not teach any pressures below 10MPa (less than 100 bar). The examiner disagrees because the range plainly includes “about 10 MPa” and therefore pressures just below 10 MPa are included in the range.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/AUSTIN MURATA/Primary Examiner, Art Unit 1712